TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 19, 2020



                                    NO. 03-20-00152-CV


                                     C. C. F., Appellant

                                              v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the decree of termination signed by the trial court on February 4, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment. Therefore, the Court affirms the trial court’s

judgment. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.